                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


LARRY LEE LEMAY,                                  )
                                                  )
        Plaintiff,                                )
                                                  )        No. 3:19-cv-683
v.                                                )        JUDGE RICHARDSON
                                                  )
CORRECT CARE SOLUTIONS, LLC, et                   )
al.                                               )
                                                  )
        Defendants.

                                             ORDER
       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Doc.

No. 81), recommending that several of Plaintiff’s proposed amendments to his complaint be

denied, (id. at 1), or, as he put it more precisely later in his Report and Recommendation, that

several of the new claims in Plaintiff’s Amended Complaint (Doc. No. 58) be dismissed upon this

Court’s review of the new claims under 28 U. S. C. § 1915(e)(2). No Objections to the Report and

Recommendation have been filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at *2 (M.D.

Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., No. 18-cv-11851, 2019 WL 1242372, at * 1

(E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)). The district court

is not required to review, under a de novo or any other standard, those aspects of the report and

recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt, Inc.,

322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, No. 3:18-cv-0010, 2018

WL 6322332, at *3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the magistrate

judge’s findings and rulings to which no specific objection is filed. Id.

                                                  1

     Case 3:19-cv-00683 Document 83 Filed 12/14/20 Page 1 of 2 PageID #: 533
       Nonetheless, the Court has reviewed the Report and Recommendation and the file. The

Report and Recommendation is adopted and approved. Accordingly, the claims against Sheriff

Daron Hall in his individual capacity, the claims related to a disciplinary action taken against

Plaintiff in February 2020 (Doc. No. 58 at 16), and the claims of an inadequate law library (id. at

18) are DISMISSED. The other claims asserted in the Amended Complaint will proceed.

       IT IS SO ORDERED.


                                             ____________________________________
                                             ELI RICHARDSON
                                             UNITED STATES DISTRICT JUDGE




                                                2

    Case 3:19-cv-00683 Document 83 Filed 12/14/20 Page 2 of 2 PageID #: 534
